Citation Nr: 1718469	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for skin cancer, to include melanoma, basal cell carcinoma, and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision on behalf of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Veteran testified at a video conference hearing before a Veterans Law Judge, who is unavailable to participate in a final decision in this appeal.  A copy of the transcript of that hearing is of record.  The Veteran declined an additional Board hearing by correspondence received in April 2017.

The case was previously before the Board and was remanded for additional development in January 2011.  In a December 2014 decision the Board granted entitlement to service connection for tinnitus and remanded the issues of entitlement to service connection for bilateral hearing loss and skin cancer for further development.  A subsequent July 2016 rating decision granted entitlement to service connection for right ear hearing loss.  The issues listed on the title page are the only matters remaining for appellate review.

The Board notes that the Veteran provided evidence and argument in support of his appeal in August 2016 without waiver of Agency of Original Jurisdiction (AOJ) consideration.  A review of the evidence pertinent to his hearing loss claim indicates the provided information is essentially cumulative of the evidence previously considered.  As such, no additional action as to the left ear hearing loss is required prior to appellate review.

The issue of entitlement to service connection for skin cancer, to include melanoma, basal cell carcinoma, and squamous cell carcinoma, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A left ear hearing loss for VA compensation purposes was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.383, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in June 2007 and the June 2010 Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Service treatment records dated prior to January 1, 1967, are presumed to use the American Standards Association (ASA) standard, and reports dated after December 31, 1970, are presumed to use the International Standards Organization-American National Standards Organization (ISO-ANSI) standard.  For reports dated during the interim period, unless the standard is identified, the recorded metrics under both standards will be considered, relying on the unit measurements most favorable to the appeal.  Conversion to ISO-ANSI units is accomplished by adding 15 decibels to the ASA units at 500 Hertz; 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 decibels to the ASA units at 4000 Hertz.

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has left ear hearing loss as a result of noise exposure during active service.  At his June 2010 hearing he provided testimony describing his artillery-service noise exposure during service without hearing protection.  The Veteran and his spouse asserted that his hearing problems began during or soon after service.  He reported he had not received medical care for his hearing problems prior to 2007.  The Veteran also provided an article in support of his claim that, in essence, addressed the effects of military noise exposure on hearing.  

Service records indicate the Veteran's duties included likely exposure to artillery noise exposure.  His exposure to loud noise is conceded.  In fact, as previously indicated, a July 2016 rating decision granted service connection for right ear hearing loss and assigned a 0 percent, noncompensable, rating.  

Service treatment records show that upon induction examination in February 1968 audiological findings (identified as using ASA standards, so the following is converted to ISO-ANSI standards) to the left ear were:  20 (500 Hz.), 5 (1000 Hz.), 5 (2000 Hz.), 10 (3000 Hz.), and 10 (4000 Hz.).  

A May 1968 examination report noted audiological findings (without identifying the testing standards employed, so the following results are converted to ISO-ANSI standards as more favorable) in the left ear were:  20 (500 Hz.), 10 (1000 Hz.), 10 (2000 Hz.), and 5 (4000 Hz.).  No findings were reported at 3000 Hz.  

An October 1969 examination report at separation noted audiological findings (without identifying the testing standards employed, so the following results are converted to ISO-ANSI standards as more favorable) in the left ear were:  20 (500 Hz.), 10 (1000 Hz.), 10 (2000 Hz.), and 10 (4000 Hz.).  No findings were reported at 3000 Hz.  The Veteran denied hearing loss in his October 1969 report of medical history.  

A May 2007 private audiological evaluation included a diagnosis of severe high frequency sensorineural hearing loss in the left ear.  No opinion as to etiology was provided.

On VA authorized audiological evaluation in May 2008, pure tone thresholds, in decibels, to the left ear were:  25 (500 Hz.), 30 (1000 Hz.), 20 (2000 Hz.), 45 (3000 Hz.), and 65 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The diagnoses included mild to severe sensorineural hearing loss in the left ear.  In an addendum opinion the examiner noted that records revealed results within the normal range upon service discharge in October 1968 and that the Veteran reported intervening occupational noise exposure.  It was the examiner's opinion that it was less likely that his hearing loss was the result of military noise exposure.

On VA authorized audiological evaluation in September 2011, pure tone thresholds, in decibels, to the left ear were:  15 (500 Hz.), 25 (1000 Hz.), 20 (2000 Hz.), 50 (3000 Hz.), and 65 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The diagnoses included normal to moderately severe sensorineural hearing loss in the left ear.  The examiner cited an Institute of Medicine (2006) report noting that based on current understanding of auditory physiology hearing loss from noise injuries occurs immediately following exposure.  It was further noted that the Institute of Medicine had stated that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  In a December 2011 addendum the examiner noted hearing examination findings in service, including upon induction examination, and found that based upon evidence of hearing within normal limits upon discharge in October 1968 it was less likely that the Veteran's hearing loss was caused by or a result of military noise exposure.

A July 2016 medical opinion by a VA audiologist based upon a review of the evidence of record found the Veteran had experienced a significant threshold shift in the right ear within the range of normal at 2000 Hz. during service consistent with a noise injury.  Based on his reported history of military noise exposure he would likely have been exposed to noise levels adequate to cause such a shift in right ear hearing.  However, unlike the right ear, the examiner found the Veteran had normal to mild left ear hearing loss on enlistment and normal hearing on separation with no significant threshold shifts as compared to the enlistment exam.  The examiner also found there was no evidence the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity in the left ear.  His current left ear hearing loss was found to be less likely to have been caused by his military noise exposure.

Based upon the available record, the Board finds a left ear hearing loss for VA compensation purposes was not manifest during active service or within one year of service.  The preponderance of the evidence also fails to establish that it is etiologically related to service.  Whether using ASA or ISO-ANSI standards, the Veteran did not have a hearing loss for VA purposes, or according to Hensley, during service.  The May 2008, September 2011, December 2011, and July 2016 VA audiology opinions are found to be persuasive as to the hearing loss issue and to be based upon adequate rationale.  The examiners are shown to have reviewed of the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Although service connection is established for right ear hearing loss, the criteria for a 10 percent rating disability for VA compensation purposes are not met.  As such, service connection for left ear hearing loss under the provisions of 38 C.F.R. § 3.383 is not warranted.  

The Veteran contends that his hearing problems began in service and had continued since then.  However, these statements are not historically accurate.  Reference is made to his October 1969 report of medical history wherein he specifically denied hearing loss.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Full consideration has been given to the Veteran's assertions that he has a left ear hearing loss related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the presence and etiology of a hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The lay evidence does not constitute competent medical evidence and lacks probative value. 

In conclusion, the Board finds that service connection for left ear hearing loss is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

Additional development is required for an adequate determination as to the skin cancer issue remaining on appeal.  A May 2016 correspondence from the Army Dosimetry Center noted a search of records for ionizing radiation exposure revealed no records for the Veteran.  However, such was inconsistent with a previous correspondence dated in April 2016 from the Environmental Health Division of the United States Army Medical Command, which requested that VA provide additional information to proceed with a request for a radiation dose reconstruction.  It was specifically noted by the Army Medical Command that to accomplish a dose reconstruction they required additional information to include (1) the veteran's Military Occupational Specialty (or MOS) - to determine the types of activities and duties he may have been performing around radiation sources, (2) personnel records confirming the exact dates and locations of assignments (inclusive of dates and locations of any deployments), (3) a fully completed Radiation Exposure Questionnaire - highlighting the types of equipment used and estimated workload, and (4) any additional information that could help identify duties with, or around, radiation sources.  There is no indication that this requested action has been completed.

The Board notes that in claims involving radiogenic diseases, such as skin cancer, and non-atmospheric testing radiation exposure, a request will be made for any available records concerning a Veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2016); see also M21-1, IV.ii.1.C.4.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Appropriate action must take to obtain the information necessary for an ionizing radiation exposure dose reconstruction including:

(a) the Veteran's Military Occupational Specialty (or MOS) - to determine the types of activities and duties he may have been performing around radiation sources, 

(b) personnel records confirming the exact dates and locations of assignments (inclusive of dates and locations of any deployments), 

(c) a fully completed Radiation Exposure Questionnaire - highlighting the types of equipment used and estimated workload, and 

(d) any additional information that could help identify duties with, or around, radiation sources.

Upon receipt of this information, all such records should be forwarded to the Environmental Health Division of the United States Army Medical Command or VA's Under Secretary for Health, for preparation of a dose estimate, to the extent feasible, based on available methodologies.  


It is again noted that the Veteran reports exposure to ionizing radiation worked on or around 120mm and 155mm nuclear weapons (such as Honest Johns or Davy Crocketts), as well as 280mm canon-sized nuclear weapons, at the Ayers Kaserne installation in Kirchgoens, Germany in 1969.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


